—Order, Supreme Court, New York County (Ira Gammerman, J.), entered on or about December 20, 1993, which granted defendant MCI’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
In the absence of a contractual relationship or a confidential or fiduciary relationship, a party may not recover for fraudulent concealment of fact, since absent such a relationship, there is no duty to disclose (see, County of Westchester v Becket Assocs., 102 AD2d 34, 50-51, affd 66 NY2d 642). Accordingly, the IAS Court properly determined that the record raises no question of fact as to liability for fraudulent concealment. Moreover, there can be no unjust enrichment, since defendant MCI had the right to retain monies from defendant Semper Barris pursuant to contract between these parties. Finally, we note that plaintiff’s principal, according to his deposition submitted on the motion, was well aware of the arrangement between the various parties and in fact chose to use defendant Semper Barris rather than any other entity or other long distance carrier.
We have considered plaintiff’s remaining contentions and find them to be without merit. Concur—Murphy, P. J., Sullivan, Rubin, Asch and Williams, JJ.